Citation Nr: 1622709	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-32 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1964 to May 1984.  He died on March [redacted], 2010.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran served in the U.S. Navy for in excess of 20 years, including on the USS Coral Sea (CV-43), a Midway-class aircraft carrier, between 1967 and 1970.

The appellant seeks to establish service connection for the cause of the Veteran's death, listed on his death certificate as adenocarcinoma of the lung.  She claims that this disease developed secondary to the Veteran's exposure to Agent Orange while serving on the USS Coral Sea from 1967 to 1968.  She points out that this ship is listed as having served in the official waters of Vietnam, allowing presumptive service connection for those who served on it during the Vietnam era.  She also points out that lung cancer is one of the diseases VA recognizes as being caused by Agent Orange exposure.  

As alleged, VA recognizes lung cancer as presumptively due to herbicide exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  See 38 C.F.R. § 3.309(e) (2015).  With regard to the question of whether service on the USS Coral Sea during the Vietnam era entitles one to presumptive service connection for such a disease, the appellant has not yet been fully apprised of the law.  Such apprisal is necessary so that, in response, the appellant can provide more specific information regarding whether, while serving on the USS Coral Sea in the official waters of Vietnam, the Veteran went ashore.  

One who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975 is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that one must have set foot on the landmass of Vietnam or have been present in the inland waterways of that country for the presumption of herbicide exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving veterans serving aboard U.S. Navy vessels, VA distinguishes between "brown water" Navy vessels (smaller vessels that operated on the muddy, brown-colored inland waterways of Vietnam) and "blue water" Navy vessels (larger gun line ships and aircraft carriers, which operated on the blue-colored waters of the open ocean).  See Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown water Navy veterans are entitled to a presumption of exposure to herbicides as a matter of course.  For the presumption to be extended to a blue water Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

According to the National Personnel Records Center (NPRC), the Veteran served in the official waters of the Republic of Vietnam while on the USS Coral Sea.  This ship is not presently included in VA's list of vessels recognized as having brown water service and NPRC could find no conclusive proof of in-country service.  Deck logs, however, establish that, on January 28, 1969, the USS Coral Sea entered and circled in Da Nang Harbor for 100 minutes for the purpose of moving its helicopters - then mechanically challenged and not flyable - to Da Nang.  The question remains whether such action could be deemed as operating temporarily in an inland waterway.  

Historically, VA has considered open water ports such as Da Nang extensions of ocean water, not inland waterways.  Recently, however, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  The Court thus returned the matter to VA with a recommendation to exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the record the USS Coral Sea's command history and any relevant deck logs and muster rolls/personnel diaries for the periods extending from June 30, 1967 to May 7, 1968, and from August 31, 1968 to November 30, 1970. 

2.  Provide the appellant VCAA notice, which explains the evidence needed to substantiate this claim, including documentation of the Veteran having set foot in Vietnam during his service on the USS Coral Sea or of this ship having entered what would fairly be considered an inland waterway or docked at the shore or pier.  

3.  Contact the appellant and ask her to provide more specific information in writing regarding the Veteran's service on the USS Coral Sea between 1968 to 1970, including whether he spoke of going ashore while in Da Nang Harbor or the other official waters of Vietnam, or while in transit for purposes of crew liberty to other destinations.  

4.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) for clarification as to whether, on January 28, 1969, when circling in Da Nang Harbor, the USS Coral Sea had to anchor or dock at the shore or a pier for the purpose of allowing its non-flyable helicopters to be lifted ashore by sky cranes.  

5.  Readjudicate this claim in light of all information received secondary to the instructions noted above, the Court's decision in Gray and any additional guidance VA has since provided regarding its definition of inland waterways as it pertains to Da Nang Harbor.  In so doing, consider whether the operation conducted on January 28, 1969 involved temporary service in an inland waterway.  If the claim remains denied, issue a supplemental statement of the case and provide the appellant and her representative the appropriate time period to respond before returning this case to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




